UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 7, 2010 Mercer Insurance Group, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-25425 23-2934601 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10 North Highway 31, Pennington, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609) 737-0426 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 7.01Regulation FD. On September 7, 2010, Andrew Speaker, President and Chief Executive Officer, and Dave Merclean, Chief Financial Officer, of Mercer Insurance Group, Inc. (the “Company”), will present at 4:00 p.m., Eastern Time, at the Keefe, Bruyette & Woods Insurance Conference in New York, New York. A copy of the presentation to be given by Messrs. Speaker and Merclean is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Keefe, Bruyette & Woods Insurance Conference Presentation, dated September 7, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERCER INSURANCE GROUP, INC. Dated: September 7, 2010 By: /s/ David Merclean David Merclean Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Keefe, Bruyette & Woods Insurance Conference Presentation, dated September 7, 2010
